Russell, C. J.,
dissenting. The evidence in this case presented a question of fact as to whether the claimant, after his attainment of majority, had by his conduct ratified and affirmed the deed executed by him during his minority. This issue of fact should have been submitted to the jury for their determination; and therefore it was error for the court to direct the jury to return a verdict finding in favor of the plaintiff in fi. fa., and to overrule a motion for a new trial assigning error upon such direction of a verdict. The facts of the present case differentiate it from Cook v. McGarrity, 161 Ga. 145 (129 S. E. 644). Mr. Justice Hill joins in this dissent.
O. C. Darsey, for plaintiff in error. M. Price, contra.